UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-1592



OTIS O. EDWARDS,

                                               Plaintiff - Appellant,

             versus


NEWPORT NEWS SHIPBUILDING AND DRY DOCK
COMPANY; LOCAL UNION 8888, UNITED STEELWORKERS
OF AMERICA,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (CA-97-46-4)


Submitted:    September 16, 2004         Decided:   September 21, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Otis O. Edwards, Appellant Pro Se. Dean C. Berry, NEWPORT NEWS
SHIPBUILDING & DRY DOCK CO., Newport News, Virginia; Kenneth
Michael Reiss, NORTHROP GRUMMAN CORPORATION, Arlington, Virginia;
David I. Goldman, Associate General Counsel, Daniel Martin Kovalik,
UNITED STEELWORKERS OF AMERICA, Pittsburgh, Pennsylvania; James J.
Vergara, Jr., VERGARA & ASSOCIATES, Hopewell, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

              Otis   O.   Edwards    appeals    the    district      court’s    order

denying his motion for reconsideration of the dismissal of his

employment discrimination suit.             We have reviewed the record and

find no reversible error.           Accordingly, we affirm for the reasons

stated   by    the   district    court.        See    Edwards   v.    Newport    News

Shipbldg. &     Dry Dock Co., No. CA-97-46-4 (E.D. Va. Apr. 27, 2004).

We   dispense    with     oral   argument    because     the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                       - 3 -